In an action to recover for property damage, the plaintiffs appeal from an order of the Supreme Court, Rockland County (Weiner, J.), dated December 5, 2003, which, inter alia, granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs commenced this action to recover for property damage which resulted from a boiler explosion at the subject premises. Contrary to the plaintiffs’ contention, the defendant demonstrated its prima facie entitlement to judgment as a matter of law by submitting evidentiary proof which established that it was not responsible for the explosion (see Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065 [1979]).
In opposition, the affidavit of the plaintiffs’ expert was speculative and conclusory, and was insufficient to raise a triable of fact (see Romano v Stanley, 90 NY2d 444 [1997]). Therefore, the grant of summary judgment was proper.
The plaintiffs’ remaining contention is without merit. H. Miller, J.P., Cozier, Rivera and Skelos, JJ., concur.